The Honorable Paul Bookout State Senator 1900 West Washington Jonesboro, AR 72401
Dear Senator Bookout:
I am writing in response to your request for my opinion on a question you have submitted on behalf of the Craighead County Treasurer Russell Patton regarding the handling of payroll warrants and checks. Mr. Patton reports the following factual background:
  We are using the identical ACH Software that Mississippi County has used for several years. Legislative Audit has suggested that we look at other county software and Mississippi County was recommended as a good example. Like Mississippi County, we write the County Clerk a check or checks for the total payroll and she issues and reconciles the Payroll Account. Several other counties use a similar process where the County Treasurer issues checks for the aggregate amount of the payroll and the Clerk pays the employees with the checks issued by the Clerk or Payroll Administrator.
  We have been told during our exit conference with Legislative Audit in 2006 this procedure was not acceptable even though the process is exactly the same in other counties including the same software. I can not understand the inconsistency and that is the reason for my request.
  We followed the same pattern of writing the County Clerk a check for the aggregate Accounts Payable checks that are issued weekly after the claims are approved by the County Judge. The internal control seems better than redeeming warrants by the batch at the bank after the vendors are paid. We see the list of checks to be issued by the County Clerk after they are approved by the County Judge.
Against this backdrop, you have posed a question I will paraphrase as follows:
  Does it violate any law, rule or regulation for the Craighead County Treasurer periodically to issue checks for the aggregate amount of the county payroll to the county clerk/payroll administrator, who then reconciles the payroll account and pays the employees with checks?
RESPONSE
In my opinion, this practice is inconsistent with the procedural requirements set forth in A.C.A. § 14-24-204 (Repl. 2005). In this regard, I am attaching for your information a copy of Ark. Op. Att'y Gen. No. 2006-098, in which I recently addressed the procedural alternatives available to a county in issuing county payroll checks. I need not repeat that analysis here. I will merely note that the system you describe as being in effect in Craighead County — namely, having the treasurer issue a gross payroll check and having the clerk issue checks to individual employees — is not one of the available alternatives. Accordingly, I concur with the Division of Legislative Audit that the procedure reportedly in effect in Craighead County is inconsistent with statutory requirements. In my opinion, only the legislature may expand the range of alternative procedures available or alter existing processing requirements.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB/JHD:cyh